  Case 13-31644         Doc 63     Filed 10/09/18 Entered 10/09/18 10:53:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31644
         Adrienne R Loving Atwater

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2013.

         2) The plan was confirmed on 10/22/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/04/2015, 12/13/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/30/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,300.00.

         10) Amount of unsecured claims discharged without payment: $19,705.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31644       Doc 63        Filed 10/09/18 Entered 10/09/18 10:53:06                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $21,804.30
       Less amount refunded to debtor                            $558.30

NET RECEIPTS:                                                                                    $21,246.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,995.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $942.74
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,937.74

Attorney fees paid and disclosed by debtor:                     $5.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE         Secured       12,150.00     13,307.57        13,307.57      13,307.57    1,899.75
CAPITAL ONE AUTO FINANCE         Unsecured      1,044.00            NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,300.00       2,795.80         2,795.80        279.58         0.00
CITY OF CHICAGO WATER DEPT       Unsecured            NA            NA               NA            0.00        0.00
CITY OF CHICAGO WATER DEPT       Secured              NA           0.00             0.00           0.00        0.00
CITY OF CHICAGO WATER DEPT       Secured              NA         755.92           755.92           0.00        0.00
CITY OF CHICAGO WATER DEPT       Unsecured         800.00        755.92           755.92          75.59        0.00
COMCAST                          Unsecured         800.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured          73.00         72.81            72.81           7.28        0.00
CONTRACT CALLERS                 Unsecured      1,669.00            NA               NA            0.00        0.00
DUVERA FINANCIAL                 Unsecured         639.00           NA               NA            0.00        0.00
Enhancrcvrco                     Unsecured         633.00           NA               NA            0.00        0.00
I.C. System Inc.                 Unsecured      1,669.00            NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         632.00        632.97           632.97          63.30        0.00
JPMORGAN CHASE BANK NA           Secured       12,000.00     12,791.51        12,791.51            0.00        0.00
JPMORGAN CHASE BANK NA           Unsecured      1,126.00            NA               NA            0.00        0.00
JRSI                             Unsecured      1,251.87            NA               NA            0.00        0.00
Lhr Inc                          Unsecured         565.00           NA               NA            0.00        0.00
MIDLAND FUNDING LLC              Unsecured         824.00        533.37           533.37          53.34        0.00
MIDLAND FUNDING LLC              Unsecured         680.00        438.17           438.17          43.82        0.00
MIDLAND ORTHOPEDIC ASSOCIATES    Unsecured         400.00           NA               NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00        150.00           150.00          15.00        0.00
NOVACARE REHABILITATION          Unsecured         300.00        275.00           275.00          27.50        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA       1,669.17         1,669.17        166.92         0.00
QUANTUM3 GROUP LLC               Unsecured            NA       2,543.19         2,543.19        254.32         0.00
TRINITY HOSPITAL                 Unsecured      1,300.00       1,142.90         1,142.90        114.29         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-31644         Doc 63      Filed 10/09/18 Entered 10/09/18 10:53:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $26,099.08         $13,307.57         $1,899.75
       All Other Secured                                    $755.92              $0.00             $0.00
 TOTAL SECURED:                                          $26,855.00         $13,307.57         $1,899.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,009.30          $1,100.94              $0.00


Disbursements:

         Expenses of Administration                             $4,937.74
         Disbursements to Creditors                            $16,308.26

TOTAL DISBURSEMENTS :                                                                      $21,246.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
